Case 4:18-cr-20812-MFL-SDD ECF No. 82, PageID.500 Filed 08/17/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                    Case No. 18-cr-20812
                                                      Hon. Matthew F. Leitman
v.

D3, CAROL ALMERANTI,
     Defendant.
__________________________________________________________________/

     ORDER (1) GRANTING DEFENDANT’S PETITION AND AMENDED
     PETITION TO PERMIT SPECIFIC TRAVEL (ECF Nos. 80, 81) AND
                 (2) AMENDING BOND CONDITIONS

     Defendant Carol Almeranti is a criminal defendant in this Court. She is currently

free on bond subject to certain bond conditions. (See Bond, ECF No. 24.) On July

30, 2021, Almeranti filed a Petition to Permit Specific Travel. (See Pet., ECF No.

80.) Almeranti filed an Amended Petition on August 16, 2021. (See Am. Pet., ECF

No. 81.)     The petitions are GRANTED and Almeranti’s bond conditions are

amended as follows:

      Almeranti may travel to Mexico during the following dates: January 12, 2022

        – January 19, 2022.

      Pretrial services is directed to return Almeranti’s passport to Almeranti in

        sufficient time to allow her to travel during the time period referenced above.



                                           1
Case 4:18-cr-20812-MFL-SDD ECF No. 82, PageID.501 Filed 08/17/21 Page 2 of 2




    By not later than January 2, 2022, Almeranti shall provide pretrial services a

      detailed itinerary of her planned travel, including flight and accommodation

      information.

    By not later than January 24, 2022, Almeranti shall return her passport to

      pretrial services.

    In all other respects, Almeranti’s bond conditions remain in full force and

      effect.

IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 17, 2021



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 17, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
